PER CURIAM.
Venue was proper in Broward County as the cause of action, i. e., default in payment, accrued there, the place of payment being the residence of the plaintiff-payee, Broward County. Saf-T-Clean, Inc. v. Martin-Marietta Corporation, 197 So.2d 8 (Fla.1967). Defendants were not entitled to a transfer of the action to Orange County under Fla.Stat. § 47.122 (1973) since that was the county of their residence and plaintiff did not consent. Fla.Stat. § 47.163 (1973); Mann v. Goodyear Tire and Rubber Company, 300 So.2d 666 (Fla.1974). The order appealed by which venue of this cause was transferred from Broward County to Orange County is reversed.
Reversed and remanded.
WALDEN, C. J., and CROSS and OWEN, JJ., concur.